Case:18-10250-TBM Doc#:55 Filed:11/02/18                  Entered:11/02/18 13:58:09 Page1 of 13


                            UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF COLORADO
                             Bankruptcy Judge Thomas B. McNamara


     In re:
                                                       Bankruptcy Case No. 18-10250 TBM
     NOREEN A. BODDY,                                  Chapter 7

   Debtor.
 _______________________________________________________________________

      OPINION AND ORDER DENYING MOTIONS TO AVOID JUDICIAL LIENS OF GE
                      MONEY BANK AND LVNV FUNDING


       This is another case involving the uncertain intersection between bankruptcy law
 and probate law, this time involving an effort to avoid judgment liens which impair the
 deceased debtor’s homestead exemption. The homestead exemption is one of the most
 fundamental protections from creditors afforded to debtors. It has its roots in England at
 common law and it, along with other exemptions, serves both “beneficent sociological and
 economic purposes.” In the Matter of Dodge, 685 P.2d 260, 263 (Colo. App. 1984) (citing
 Bauldry v. Hall, 174 F.2d 379 (8th Cir. 1949)).

                The primary purpose of such an exemption is to secure to the
                householder a home for himself and his family, regardless of
                the solvency or insolvency of the family; to protect the citizen
                householder and his family from the dangers and miseries of
                destitution consequent on business reverses or upon
                calamities from other causes; to secure the permanent
                habitation of the family; to cultivate the interest, pride, and
                affection of the individual, so essential to the stability of
                government. It has long been the policy of this state
                (Colorado) to preserve the home to the family, even at the
                sacrifice of just demands, for the reason that the preservation
                of the home is deemed of paramount importance.

 Id. (Internal citations omitted).

        The Bankruptcy Code1 also recognizes and preserves for the debtor and the
 debtor’s “dependents” the sociologic and economic benefits served by exemptions. 11
 U.S.C. § 522. Property exempted under Section 522 “is not liable during or after the case
 for any debt of the debtor that arose . . . before the commencement of the case . . .
 except a debt secured by a lien that is not avoided under” Section 522(f) or the other
 avoidance sections of the Code. 11 U.S.C. § 522(c)(2). For debtors in states which have
 not opted out of the Federal exemption scheme, Congress permits debtors to exempt real

 1
         The United States Bankruptcy Code is codified at 11 U.S.C. §§ 101, et. seq. Hereinafter, unless
 otherwise indicated, all references to “Section” are to Sections of the Bankruptcy Code.
Case:18-10250-TBM Doc#:55 Filed:11/02/18                      Entered:11/02/18 13:58:09 Page2 of 13


 property that “the debtor or a dependent of the debtor uses as a residence.” 11 U.S.C. §
 522(d)(1). Moreover, if a debtor fails to timely claim an exemption, “a dependent of the
 debtor” may do so within 30 days after the deadline expires for the debtor to do so. 11
 U.S.C. § 522(l); Fed. R. Bankr. P. 4003(a). Section 522(a)(1) does not define
 “dependent” except to say “‘dependent’ includes spouse whether or not actually
 dependent.”

       In the event of the death of the “householder,” to whom does that protection
 extend? The Colorado legislature has limited the exemption’s reach to “a widow, or
 husband, or minor children. In case there is neither widow, husband, nor minor children,
 the homestead shall be liable for the debts of the deceased.” C.R.S. § 38-41-204.

       The Bankruptcy Code does not address what effect the debtor’s death has on any
 aspect of a bankruptcy case. In re Waring, 555 B.R. 754, 759 (Bankr. D. Colo. 2016).
 This Court observed in Waring that:

                  [t]he Bankruptcy Code contains 264 Sections and literally
                  thousands of subsections, some well-known and many
                  obscure, that form the backbone of modern bankruptcy law. It
                  is a long read. But one would read for many hours in vain if
                  trying to locate the provision expressly governing the death of
                  a debtor after commencement of a bankruptcy case. The
                  reason is that the Bankruptcy Code actually contains no
                  specific statute on the topic of a debtor’s death.

 Id.

        In the case before this Court, the Debtor properly claimed a homestead exemption.
 However, she passed away before her Chapter 7 case, a “no asset” case, was closed.
 Thus, if Ms. Irwin had not filed her motions to avoid the judicial liens, the case would have
 been closed and the real property would have been abandoned to the Debtor pursuant to
 Section 554(c).2 Instead, Ms. Irwin as the Debtor’s “next-of-kin,” moved to compel the
 Trustee to abandon the real property so she could sell it.

        At the same time, Ms. Irwin filed her motions seeking to avoid the judicial liens of
 two judgment creditors against the real property to be sold. She as “next-of-kin” and
 Personal Representative of the Debtor’s Probate Estate (the “PR”), not the Debtor, hopes
 to avail herself of the protections Congress granted to debtors in Section 522(f) of the
 Bankruptcy Code.3 She seeks to stand in the shoes of the Debtor, effectively to be
 substituted for the Debtor, in a contested matter which the Debtor had not commenced
 before she passed away. She endeavors to maximize the Debtor’s homestead
 exemption for her benefit when she would not be afforded that right under Colorado
 Probate Law. As a policy matter, if this Court were to grant the request of the Debtor’s

 2        Alternatively, if the case was an “asset” case and the trustee liquidated the real property for the
 benefit of creditors, the trustee would pay the Debtor (or her Probate Estate) her homestead exemption.
 3
          Section 522(f) provides in pertinent part: “the debtor may avoid the fixing of a lien on an interest of
 the debtor in property to the extent that such lien impairs an exemption to which the debtor would have
 been entitled. . . if such lien is a judicial lien.”
                                                         2
Case:18-10250-TBM Doc#:55 Filed:11/02/18                   Entered:11/02/18 13:58:09 Page3 of 13


 “next-of-kin,” her entitlement to a homestead exemption, if any, would be elevated over
 the Debtor’s creditors which hold liens on that residential real property. This Court cannot
 interpret the Bankruptcy Code to effect such a result. The Court afforded Ms. Irwin the
 opportunity to submit legal authority which analyzes and construes the language of
 Section 522(f), particularly whether someone other than the “debtor” is permitted to bring
 a motion under that section. Despite that opportunity, Ms. Irwin has failed to provide
 persuasive legal authority to justify the Court interpreting the statute to have a meaning
 other than its plain language.

             I.      Procedural Posture and Matters Pending Before the Court.

 A.      The Documents Filed and the Court’s Order.

         The issue presented comes to the Court in the context of two motions to avoid
 judicial liens against the residential real property of the Debtor filed by the “Estate of
 Noreen A. Boddy” (the “Probate Estate”). On May 3, 2018, the Probate Estate filed a
 “Motion to Avoid Judicial Lien” of GE Money Bank (Docket No. 31, the “GE Money Bank
 Motion”) and the “Motion to Avoid Judicial Lien” of LVNV Funding (Docket No. 34, the
 “LVNV Motion”) (collectively, the “Motions”). In the Motions, the Probate Estate sought to
 avoid the judicial liens held by GE Money Bank and LVNV Funding, respectively, in real
 property “of Estate of Debtor” located at 2508 29th Avenue, Greeley, CO 80634 (the
 “Property”).

        The Court reviewed the Motions and, for various reasons more fully stated therein,
 issued its “Order on Motions to Avoid Judicial Liens of GE Money Bank and LVNV
 Funding” (Docket No. 47, the “Order”). The most pressing concern which this Court
 expressed in the Order and the question the Court directed to the Probate Estate was
 whether the Probate Estate was statutorily permitted to bring a motion to avoid a judicial
 lien pursuant to 11 U.S.C. § 522(f).

        On June 18, 2018, purportedly the Debtor, Noreen A. Boddy (the “Debtor”), by and
 through “the undersigned” counsel, Stephen E. Berken (“Counsel”) filed a “Response to
 Order on Motions to Avoid Judicial Liens of GE Money Bank and LVNV Funding” (Docket
 No. 51,4 the “Response to Order”). In his Response to Order, Counsel discloses he was
 retained by “Debtor’s next-of-kin (Linda M. Irwin)” (“Ms. Irwin”).5 Ms. Irwin represents in
 the Response to Order that she is the “Personal Representative of the Estate of Noreen
 A. Boddy,” having been appointed on May 4, 2018, by the Denver County District Court in
 Case No. 2018 PR 30287.

 B.      Ms. Irwin’s Legal Position and Supporting Authorities.

        In her Response to Order, Ms. Irwin relies heavily on cases involving a Chapter 13
 debtor who dies post-confirmation and, in which, a surviving spouse or debtor’s children
 request entry of a “hardship discharge” under Section 1328(b). In re Kosinski, 2015 WL

 4
         Throughout this Opinion and Order this Court will use the convention “Docket No.___” to refer to
 the docket number of the document in the electronic file for this case.
 5
         When he filed the Motions, Counsel signed them purportedly on behalf of the Probate Estate.
 However, he failed to identify who acted on behalf of the Probate Estate to retain and direct him.
                                                      3
Case:18-10250-TBM Doc#:55 Filed:11/02/18                   Entered:11/02/18 13:58:09 Page4 of 13


 1177691 (Bankr. N.D. Ill. 2015); In re Hoover, 2015 WL 1407241 (Bankr. N.D. Cal. Mar.
 24, 2015); In re Inyard, 532 B.R. 364 (Bankr. D. Kan. 2015); In re Lizzi, Case No. 09-
 10097-1-rel, Docket No. 107 (Bankr. N.D.N.Y. Jan. 12, 2016) reconsidering In re Lizzi,
 Docket No. 97 Bankr. N.D.N.Y. May 7, 2015) (unreported decisions).

        Ms. Irwin intimates that she need not be “substituted” for the Debtor, noting cases
 that observe that Fed. R. Bankr. P. 1016 provides no mechanism for substituting
 someone in the debtor’s place “with regard to normal administration of the case.” Inyard,
 532 B.R. at 367. Ms. Irwin argues that the language of Fed. R. Bankr. P. 1016 is “plain”
 and

                 does not contemplate much effort, if any, on behalf of a
                 debtor after her death . . . Likewise, the Rule’s provision “. . .
                 the case may proceed and be concluded in the same
                 manner, so far as possible, as though the death or
                 incompetency had not occurred” requires no cooperation of
                 the debtor, or trustee, in the context of avoiding a lien.

 Response to Order, at 7. This Court understands Ms. Irwin’s contention to be: Fed. R.
 Bankr. P. 1016 is unequivocal as to what happens in a liquidation case upon the death of
 the debtor — the case is not abated. There is a trustee appointed to conclude
 administration of a Chapter 7 case and the debtor’s cooperation is not needed. Because
 the Debtor’s cooperation is not needed to prosecute these Motions to Avoid Liens, Ms.
 Irwin asserts, the prosecution of the motions may proceed even though the Debtor is
 deceased.

         The logic of Ms. Irwin’s argument escapes the Court. But what does not escape the
 Court is that Ms. Irwin never satisfactorily addresses the question posed to her by the
 Court. Does Section 522(f) permit a non-debtor to bring a motion to avoid a judgment lien
 in a Chapter 7 case when the statute is explicit that the “debtor may avoid the fixing of a
 lien of the debtor in property to the extent that such lien impairs an exemption to which the
 debtor would have been entitled.” On what basis may Ms. Irwin bring these contested
 matters, which the Debtor herself had not commenced before she died, matters not
 involving the administration of the estate?6

 6
           Ms. Irwin cites In re Walters, 113 B.R. 602 (Bankr. D.S.D. 1990) as an example of a case in which
 the court permitted the deceased debtor’s widow and the executrix of his probate estate to reopen the
 debtor’s Chapter 11 case to avoid liens against certain real estate. While the facts of the case are not
 entirely certain, the Court has gleaned that the Walters case involved the following facts: the debtor died
 two years after confirmation of his Chapter 11 plan and after his Chapter 11 case was closed; the liens
 which clouded the real estate were tax liens owed by a third party; the real estate was not homestead
 property; and just over two years post-confirmation, while the case was still closed, and several weeks
 before his death, the debtor commenced an adversary proceeding to avoid the tax liens.
           The Internal Revenue Service (the “IRS”) which held a tax lien which encumbered the real property
 opposed reopening the case arguing that a deceased debtor’s probate estate was not a “person” and could
 not file bankruptcy. The Walters’ court rejected that argument finding that the widow was seeking to reopen
 a closed case under Section 350. Id. at 606 (“Reopening the case cannot hinge solely on whether or not the
 debtor now meets the Bankruptcy Code’s narrow definition of a debtor.”) The Walters’ court engrafted the
 language of Fed. R. Bankr. P. 1016 regarding the impact the death of a debtor has in a reorganization case
 onto Section 350. Reopening was appropriate “to accord relief where it is possible and in the best interest
 of the parties.” Id. at 605.
                                                     4
Case:18-10250-TBM Doc#:55 Filed:11/02/18                   Entered:11/02/18 13:58:09 Page5 of 13


                                   II.      Jurisdiction and Venue.

         This Court’s jurisdiction to enter final judgment on the issues presented in this case
 pursuant to 28 U.S.C. § 1334 is in doubt. If the Debtor was before the Court, it would be
 clear that the matters are core proceedings under 28 U.S.C. § 157(b)(2)(B) (matters
 concerning exemptions from property of the estate) and (b)(2)(O) (other proceedings
 affecting the debtor-creditor relationship). Given that Ms. Irwin has sought to avail herself
 of the provisions of the Bankruptcy Code and purports to stand in the shoes of the Debtor,
 the Court has jurisdiction to enter final judgment. Venue is proper in this Court pursuant
 to 28 U.S.C. §§ 1408 and 1409.

                                     III.    Factual Background.

        The record in this case is the source of the facts which form the basis for this
 Opinion and Order and are undisputed. Debtor filed this Chapter 7 case on January 14,
 2018. She attested that she resided at the Property, included it as a wholly owned asset
 on her Schedule A/B, and claimed a homestead exemption in the Property in the amount
 of $92,710.24 under C.R.S. § 38-41-201(1)(b). (Docket No. 1, 2, 17 and 23.) She further
 attested that she was not married, had no dependents and no codebtors. (Id., 8, 31 and
 34.) At the time she filed her case, the Debtor was represented by an attorney, James L.
 Leerssen.

        A Chapter 7 Trustee (the “Trustee”) was appointed and the Section 341 Meeting of
 Creditors was set (Docket No. 13). The case was initially designated a “no asset” case.
 The Trustee never recovered nor liquidated any non-exempt assets so the case’s status
 as a “no asset” case never changed. Thus, no deadline was set to file proofs of claim in
 the case.

        On the day after the Debtor filed her case, she filed two motions to avoid judicial
 liens (Docket Nos. 10 and 11). In one, the Debtor sought to avoid the judicial lien of
 Capitol One Bank (USA), N.A. (“Capitol One”) against the Property. In the other, she
 moved to avoid the judicial lien of Discover Bank (“Discover”) against the Property.
 Neither Capitol One nor Discover objected. Thus, on February 8, 2018 the Court entered
 orders avoiding the judicial liens of Capitol One and Discover against the Property.
 (Docket Nos. 20 and 21.) Debtor did not file any other motions to avoid judicial liens
 against the Property.

        No objections were posed to the Debtor’s claim of exemption in the Property and
 no objections to discharge or dischargeability of debts pursuant to 11 U.S.C. § 523(c)
 were filed by the April 10, 2018 deadline. On February 10, 2018, the Debtor filed her



          The Court observes that facts in Walters are entirely distinguishable from the facts of this case.
 That case was a Chapter 11 reorganization. Unlike in a Chapter 7 liquidation case, Fed. R. Bankr. P. 1016
 offers courts little guidance as to the impact the debtor’s death has on the ongoing administration and
 conclusion of a reorganization case. What is more notable is that the debtor himself had commenced the
 adversary case to avoid the tax liens before he died. Because all that was before the court was a motion to
 reopen, Fed. R. Bankr. P. 7025 and Fed. R. Civ. P. 25(a) governing substitution of parties in an adversary
 proceeding or contested matter, did not need to be discussed or analyzed by the court.
                                                      5
Case:18-10250-TBM Doc#:55 Filed:11/02/18           Entered:11/02/18 13:58:09 Page6 of 13


 Certificate of Debtor Education. (Docket No. 22.) On April 16, 2018, the Court entered
 the Debtor’s discharge. (Docket No. 25, the “Discharge.”)

        In the interim, on February 12, 2018, the Chapter 7 Trustee made a docket text
 entry. In that docket text entry she indicated that: (1) she had neither received any
 property nor paid any money; (2) after diligent investigation there were no non-exempt
 assets available for distribution; and (3) the estate had been fully administered. (Docket
 text on Feb.12, 2018.)

       On May 2, 2018, Ms. Irwin’s counsel filed a Notice that the Debtor had died on
 March 31, 2018 (Docket No. 27, the “Notice”). Contemporaneously, Ms. Irwin filed three
 motions to avoid judicial liens. (Docket Nos. 28, 31, and 34.) Two of the motions are the
 pending GE Money Bank and LVNV Motions and the third was directed to Discover Bank
 (Docket No. 28). However, the judicial lien of Discover Bank against the Property was the
 subject of the Debtor’s earlier motion and had been avoided. Thus, the Court issued a
 separate order disposing of that motion. (Docket No. 46.)

         In the GE Money Bank Motion and the LVNV Motion, Ms. Irwin identifies herself
 only as the Debtor’s “next-of-kin,” not as niece, cousin, second cousin, daughter or
 otherwise. In the Response to Order she represents she was appointed as the Personal
 Representative (the “PR”) of the Probate Estate after she filed her Motions.
 Nevertheless, the Court infers from that designation as “next-of-kin” and from the record
 in this case that Ms. Irwin is not a dependent, a surviving spouse, or a minor child of the
 Debtor.

         Ms. Irwin is before this Court requesting pursuant to Section 522(f) to avoid the
 judicial liens against the Property. Ms. Irwin argues that the judicial liens of GE Money
 Bank and LVNV impair the Debtor’s homestead exemption.

                                  IV.    Legal Discussion.

 A.     Section 522(f).

        Section 522(f) permits the “debtor to avoid the fixing of a lien on an interest of the
 debtor in property to the extent such lien impairs an exemption to which the debtor would
 have been entitled. . .”. Did Congress intentionally limit to relief accorded in Section
 522(f) to motions brought by the “debtor?” Congress has made it clear that only a debtor
 may pursue certain relief provided by the Bankruptcy Code. For example, only the
 “debtor” who is a “person” as defined in Section 101(41) may file a case. 11 U.S.C. §
 109(a). “The definition (of person in Section 101(41) does not include an estate or a trust,
 which are included only in the definition of ‘entity’ in proposed 11 U.S.C. 101(14).” H.R.
 Rep. No. 595, 95th Cong, 1st Sess 313 (1977); S. Rep. No. 989, 95th Cong, 2d Sess 25
 (1978).

        Courts have held that a deceased debtor’s probate estate may not convert a
 Chapter 13 case to Chapter 7. In re Spiser, 232 B.R. 669, 673 (Bankr. N.D. Tex. 1999);
 In re Jarrett, 19 B.R. 413, 414 (Bankr. M.D.N.C. 1982); see also In re Quint, 2012 WL
 2370095, at *2 (Bankr. D.S.C. June 22, 2012) (unreported) (“Although this Court has not
                                              6
Case:18-10250-TBM Doc#:55 Filed:11/02/18                     Entered:11/02/18 13:58:09 Page7 of 13


 expressly addressed the issue of whether a Chapter 13 may be converted to a case
 under Chapter 7 following the death of a debtor, as a matter of law, it recognizes that
 other courts have held that conversion is impermissible. While the Court cannot ignore
 the absence of an objection to the Motion (to convert) . . . the record before the Court is
 insufficient at this time to support the Special Administrator’s claim that conversion is
 permissible.).

         Ms. Irwin has not cited a case, nor has the Court’s own research located a case,
 which analyzes the language of Section 522(f) to determine whether such a motion may
 be brought by other than a debtor.7 In the Mobley case referred to by Ms. Irwin in her
 Response to Order, the deceased debtor’s daughter was appointed as “independent
 representative” of her father’s probate estate. In re Mobley, 2004 WL 377679 (Bankr.
 C.D. Ill. Mar. 1, 2004). The daughter then filed a motion to reopen the bankruptcy case
 for the purpose of filing a motion under Section 522(f).

        After holding a hearing on the daughter’s motion to reopen the deceased debtor’s
 case, notice of which was provided to the judgment lienholder, the court reopened the
 case. When the daughter filed the motion to avoid the judicial lien, the judgment
 lienholder appeared and challenged the daughter’s standing to pursue the Section 522(f)
 avoidance motion. The Mobley court states that it determined the daughter had standing
 to both reopen the closed case and pursue the lien avoidance. Id. at *2-3. But the court’s
 analysis as to her standing to bring the Section 522(f) motion is not memorialized in the
 opinion.

B.       Fed. R. Bankr. P. 4003(d): “Avoidance by Debtor of Transfers of Exempt
         Property.”

       The applicable rule, Fed. R. Bankr. P. 4003(d), is titled “Avoidance by Debtor of
 Transfers of Exempt Property.” The Rule provides:

                 [a] proceeding under § 522(f) to avoid a lien or other transfer
                 of property exempt under Code shall be commenced by
                 motion in the manner provided by Rule 9014, or by serving a
                 chapter 12 or chapter 13 plan on the affected creditors in the
                 manner provided by Rule 7004 for service of a summons and
                 complaint.

        The rule is explicit that a motion to avoid a lien is a contested matter subject to the
 requirements of Fed. R. Bankr. P. 9014. If a debtor is seeking to avoid a lien other than




 7
          In the case of Ohanian v. Irwin (In re Irwin), 338 B.R. 839 (D. E.D.Cal. 2006), the deceased debtor’s
 daughter brought motions to avoid judicial liens against the debtor’s homestead and her capacity to do so
 was challenged. However, the court did not analyze the language of Section 522(f). Rather, the trial court
 having been presented with a motion to substitute parties, conducted an analysis under Fed. R. Civ. P. 25
 and authorized the daughter to substitute as the party for her father. Id. at 848 (“In effect, (the daughter) as
 a substitute for her father, was the party that brought the lien avoidance motion ab initio.”).
                                                        7
Case:18-10250-TBM Doc#:55 Filed:11/02/18                     Entered:11/02/18 13:58:09 Page8 of 13


 through a Chapter 12 or 13 plan, Fed. R. Bankr. P. 4003(d) requires that the proceeding
 “shall be commenced by motion in the manner provided by Rule 9014.” 8

         Fed. R. Bankr. P. 9014(c) makes Fed. R. Bankr. P. 7025 applicable to contested
 matters, which, in turn, makes Fed. R. Civ. P. 25 applicable to contested matters. Fed. R.
 Civ. P. 25(a)(1) permits a court to order substitution of the “proper party” if a party dies
 during the course of litigation and “the claim is not extinguished.” “A motion for
 substitution may be made by any party or by the decedent’s successor or representative.
 If the motion is not made within 90 days after service of a statement noting the death, the
 action by or against the decedent must be dismissed.”

 C.      Fed. R. Bankr. P. 1016.

       Unlike the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure (which
 supplement the Bankruptcy Code and sometimes fill in gaps) do contain some guidance
 on death during a bankruptcy case. Fed. R. Bankr. P. 1016 states in full:

                 Death or incompetency of the debtor shall not abate a
                 liquidation case under chapter 7 of the Code. In such event
                 the estate shall be administered and the case concluded in the
                 same manner, so far as possible, as though the death or
                 incompetency had not occurred. If a reorganization, family
                 farmer’s debt adjustment, or individual’s debt adjustment case
                 is pending under chapter 11, chapter 12, or chapter 13, the
                 case may be dismissed; or if further administration is possible
                 and in the best interest of the parties, the case may proceed
                 and be concluded in the same manner, so far as possible, as
                 though the death or incompetency had not occurred.

 Previously, this Court had occasion to construe Fed. R. Bankr. P. 1016 when dealing with
 the impact of the debtor’s death on a liquidation proceeding:

                 The first two sentences of Fed. R. Bankr. P. 1016 pertain to
                 Chapter 7 liquidations and are fairly clear in application. The
                 basic principle is that a Chapter 7 case should continue
                 irrespective of the death of the debtor after the petition. This
                 makes good sense because in the majority of Chapter 7
                 cases, the filing of the petition operates to create an estate
                 consisting of “all legal and equitable interests of the debtor in

 8
          Prior to the 2017 amendments to the Federal Rules of Bankruptcy Procedure, Fed. R. Bankr. P.
 4003(d) read: “A proceeding by the debtor to avoid a lien or other transfer of property exempt under § 522(f)
 of the Code shall be by motion in accordance with Rule 9014.” The Advisory Committee Note for 2017
 informs that “Subdivision (d) is amended to provide that a request under § 522(f) to avoid a lien or other
 transfer of exempt property may be made by motion or by a chapter 12 or chapter 13 plan.” Fed. R. Bankr.
 P. 4003(d) Advisory Committee Note (2017). It might be argued (although Ms. Irwin has not so argued) that
 the rewording in 2017 provides support for the proposition that someone other than the debtor may bring a
 motion to avoid a lien under Section 522(f). This Advisory Committee note, however, suggests that the
 change is purely stylistic to incorporate the ability of the debtor to seek avoidance under Section 522(f) both
 in a motion and in a Chapter 12 or 13 plan. Importantly, only a debtor may file a Chapter 12 or 13 plan.
                                                       8
Case:18-10250-TBM Doc#:55 Filed:11/02/18          Entered:11/02/18 13:58:09 Page9 of 13


              property,” but subject to potential exemptions. 11 U.S.C. §
              541 (property of the estate); 11 U.S.C. § 522 (exemptions).
              Then, a Chapter 7 trustee is appointed. 11 U.S.C. §§ 701-
              703. The main job of a Chapter 7 trustee is to “collect and
              reduce to money the property of the estate for which such
              trustee serves, and close such estate as expeditiously as is
              compatible with the best interests of the parties in interest.” 11
              U.S.C. § 704. If funds are available in a Chapter 7 liquidation,
              then such funds must be distributed in order of statutory
              priority. 11 U.S.C. § 726. In this process, the debtor generally
              plays no active role. In fact, unless the Chapter 7 estate is
              solvent, a debtor typically does not even have standing to
              participate in matters concerning administration of the
              bankruptcy estate. Cult Awareness Network, Inc. v. Martino
              (In re Cult Awareness Network, Inc.), 151 F.3d 605, 607 (7th
              Cir. 1998); In re Morreale, 2015 WL 3897796, at *7-8 (Bankr.
              D. Colo. Jun. 22, 2015). So, it only stands to reason that the
              death of a Chapter 7 debtor during the pendency of a
              bankruptcy case will not usually impede the liquidation
              process.

 Waring, 555 B.R. at 760-61. But, the same rule offers courts dealing with the death of a
 debtor in a Chapter 13 reorganization little guidance:

                     Chapter 13 is an altogether different process in which
              the debtor plays a central and ongoing role, from the filing of
              the petition through discharge some three to five years later.
              So, the last sentence of Fed. R. Bankr. P. 1016 (governing
              Chapter 13 cases) operates differently than the first two
              sentences of Fed. R. Bankr. P. 1016. In Chapter 13:

                     … the case may be dismissed; or if further
                     administration is possible and in the best interest
                     of the parties, the case may proceed and be
                     concluded in the same manner, so far as
                     possible, as though the death or incompetency
                     had not occurred.

              (emphasis added.) Thus, unlike a Chapter 7 liquidation, in a
              Chapter 13 debt adjustment case there are two options upon
              the death of the debtor: (1) the case may be dismissed; or (2)
              the case may proceed. And the case may proceed only if
              “further administration is possible” and continuing the case “is
              in the best interests of the parties.”

                    Given the structure of the Chapter 13 process, it
              should not be surprising that the normal default presumption
              upon death is dismissal. In fact, the Advisory Committee
                                              9
Case:18-10250-TBM Doc#:55 Filed:11/02/18                    Entered:11/02/18 13:58:09 Page10 of 13


                 Note accompanying the text of Fed. R. Bankr. P. 1016
                 candidly states:

                         In a chapter 11 reorganization case or chapter
                         13 individual’s debt adjustment case, the
                         likelihood is that the case will be dismissed.

                 Fed. R. Bankr. P. 1016 Advisory Committee Note (1983)
                 (emphasis added). However, ultimately the decision is
                 discretionary with the bankruptcy court. In making the
                 determination, the bankruptcy court should consider whether
                 “further administration is possible;” however, the meaning of
                 that phrase is not spelled out either in the Bankruptcy Code
                 or in the Federal Rules of Bankruptcy Procedure. In any
                 event, if “further administration is possible,” then it would be
                 necessary to assess the “best interests of the parties.”

 Id. at 761.

         Given that a Chapter 7 debtor is not needed for the “administration” and
 “conclusion” of Chapter 7 case, Fed. R. Bankr. P. 1016 can provide courts with definitive
 direction. For the same reason, it need not speak to substituting someone for the debtor.9


 9
        The court in In re Shepherd provided an informative contrast between substitution of a debtor in a
 main bankruptcy proceeding and in litigation:

                 [t]he absence of any mechanism to substitute someone or something else
                 for a deceased debtor in bankruptcy proceedings makes sense when one
                 considers the purposes of bankruptcy. One of them is to give debtors a
                 “fresh start” so they can “enjoy ‘a new opportunity in life with a clear field
                 for future effort, unhampered by the pressure and discouragement of
                 preexisting debt.”” The other is paying creditors. After the debtor has
                 died one does not need a bankruptcy proceeding to accomplish these
                 goals. A debtor who has died has no need of a fresh start, and where
                 paying creditors is concerned, that can be accomplished through state
                 probate proceedings.

                 If one considers why it may be necessary to substitute one entity for
                 another in litigation and what the effect of substitution is, one can better
                 understand why there is no mechanism for substituting a different entity
                 for the debtor in a bankruptcy proceeding. In common parlance, the verb
                 substitute means to replace or exchange. We are not talking about a
                 stand-in for the original object . . . but a complete replacement of the
                 original object . . . The same type of thing happens in litigation. When a
                 plaintiff dies its cause of action against a defendant is no longer
                 extinguished but passes to another, whether to its estate or its heirs. That
                 successor becomes the new owner of the claim and is entitled to
                 prosecute it in their own right, on their own behalf. . . Unlike a claim which
                 can survive a plaintiff’s death or even be sold by the plaintiff, the
                 opportunity to seek bankruptcy and the discharge which results from it are
                 personal to the debtor. Furthermore, a debtor’s heirs do not become
                 liable for the debtor’s obligations simply because the debtor has died.
                                                       10
Case:18-10250-TBM Doc#:55 Filed:11/02/18                   Entered:11/02/18 13:58:09 Page11 of 13


 The case administration is carried on by the Chapter 7 trustee. Provided the
 prerequisites for the grant of a discharge have been met, the debtor may receive a
 discharge and the trustee performs the duties assigned to the trustee by statute.

         In a Chapter 13, however, the debtor is critical to the “administration” and
 “conclusion” of a case. As a result, courts are called upon to exercise their discretion to
 determine the fate of a Chapter 13 case following the debtor’s death. Because of that
 inherent distinction and the integral role a Chapter 13 debtor plays in the administration of
 the Chapter 13 case, the case law addressing the impact of a debtor’s death on the
 viability of a Chapter 13 case, including the debtor’s entitlement to a discharge or
 hardship discharge, both of which are tied intrinsically to the extent to which the debtor
 completed payments under the plan, is neither applicable nor useful in the context of a
 Chapter 7 case.

 D.      The Interplay Between Section 522(f) and Fed. R. Bankr. P. 4003(d), 9014 and
         9025 Compels the Conclusion that Ms. Irwin may not Prosecute the Motions.

        Section 522(f) permits the “debtor” to avoid a judicial lien which impairs exemptions
 to which the debtor would be entitled. Ms. Irwin has failed to provide the Court with
 persuasive legal authority to extend the relief afforded by that Section of the Bankruptcy
 Code to Ms. Irwin. Furthermore, the prosecution of such motions is dictated by Fed. R.
 Bankr. P. 4003(d) which requires that such motions be prosecuted in the manner
 prescribed by Fed. R. Bankr. P. 9014, making them contested matters. In a contested
 matter, Fed. R. Bankr. P. 7025 and Fed. R. Civ. P. 25 determines how and whether a
 successor may be substituted for a deceased debtor. Fed. R. Bankr. P. 1016 is simply
 not applicable.

       Here, the Debtor had not filed the Motions before she died. With no action
 pending, Ms. Irwin cannot be “substituted” for a deceased “party.”

         This case is not a case in which a dependent of the debtor or a spouse or minor
 child is seeking to claim an exemption to which the debtor was entitled at the time the
 bankruptcy case was filed. The entitlement to do so in expressly provided for in both the
 Bankruptcy Code and Federal Rules of Bankruptcy Procedure. The Debtor here claimed
 her homestead exemption and that was preserved. The Trustee did not administer the
 Property and the Trustee will close the case as a “no asset” case in due course.

        Moreover, the Debtor’s entitlement to her discharge is not at issue. The Debtor
 received her discharge. The Discharge in this case “discharges (her) from all debts that

                 Consequently, after a debtor’s death there is no one who owns or
                 succeeds to the debtor’s opportunity to obtain a bankruptcy discharge.

 In re Shepherd, 490 B.R. 338, 340-41 (Bankr. N.D. Ind. 2013) (In denying both a motion to substitute and
 a motion to modify a confirmed plan filed by a personal representative of a deceased Chapter 13 debtor,
 the court in Shepherd reasoned: [s]ince a probate estate cannot file bankruptcy directly, it should not be
 permitted to do so indirectly by using a mechanism that does not exist. It cannot be substituted for the
 debtor . . . Since only the trustee, an unsecured creditor, or the debtor may seek to modify a confirmed
 plan, and the debtor’s personal representative is none of these, the motion to modify will be DENIED as
 well.”)
                                                     11
Case:18-10250-TBM Doc#:55 Filed:11/02/18            Entered:11/02/18 13:58:09 Page12 of 13


 arose before the date of the order for relief under this chapter.” 11 U.S.C. § 727(b). A
 discharge voids any judgment to the extent it is a determination of the personal liability of
 the debtor with respect to any debt discharged under Section 727. 11 U.S.C. § 524(a)(1).

        The legislative history of Section 541 is instructive:

               Once the estate is created (on the filing of a petition in
               bankruptcy), no interests in property of the estate remain in
               the debtor. Consequently, if the debtor dies during the case,
               only property exempted from property of the estate . . . will be
               available to the representative of the debtor’s probate estate.
               The bankruptcy proceeding will continue in rem with respect to
               property of the estate, and the discharge will apply in
               personam to relieve the debtor, and thus his probate
               representative, of liability for dischargeable debts.

 H.R. Rep. No. 595, 95th Cong, 1st Sess 367-368(1977); S. Rep. No. 989, 95th Cong, 2d
 Sess 82-83 (1978).

        The Debtor’s probate estate of which Ms. Irwin is the personal representative
 succeeds to the Property and any other assets of the Debtor’s estate which may be
 abandoned to it on closing of this case. The creditors of the Debtor’s bankruptcy estate
 whose debts have been discharged as personal liabilities of the Debtor will not have
 claims against the probate estate. Those creditors include both GE Money Bank and
 LVNV Funding. However, to the extent both creditors hold liens against the Property
 which have not been avoided pursuant to Section 522(f), they retain their liens. 11 U.S.C.
 § 522(c)(2).

         The result here is that the exempt amount of the Property when sold by Ms. Irwin,
 will be subject to the judgment liens of GE Money Bank and LVNV Funding. Such a
 result is consistent with Ms. Irwin’s right to the exemption under Colorado Probate Law as
 “next-of-kin.” As noted above, the Colorado legislature has limited the benefit of a
 homestead exemption to the debtor’s surviving spouse and minor children. If the debtor
 leaves neither a surviving spouse nor minor children, the exemption is available to satisfy
 the debtor’s creditors. C.R.S. § 38-41-204.

                                     V.      Conclusion.

        Ms. Irwin has failed to demonstrate that she is entitled to stand before this Court
 and avail herself of Section 522(f). The statute explicitly provides that the “debtor” may
 avoid the fixing of a lien against exempt property and she has submitted no legal authority
 to conclude otherwise.

         Furthermore, Fed. R. Bankr. P. 1016 is not applicable to absolve her of a need to
 substitute for the Debtor. Because the Motions are contested matters, if the Debtor had
 filed these Motions prior to her death, Ms. Irwin may have been able to be substituted as
 a “party” under Fed. R. Civ. P. 25. But the Debtor had not done so.


                                               12
Case:18-10250-TBM Doc#:55 Filed:11/02/18           Entered:11/02/18 13:58:09 Page13 of 13


        Finally, Colorado Probate Law, consistent with the sociological and economic
 policies served by the homestead exemption, limits the benefits of the homestead
 exemption to the surviving spouse or minor children. Thereafter, it is available to the
 decedent’s creditors. Accordingly, the Court:

       ORDERS that Ms. Irwin’s “Motion to Avoid Judicial Lien” of GE Money Bank
 (Docket No. 31 is DENIED; and

       FURTHER ORDERS that Ms. Irwin’s “Motion to Avoid Judicial Lien” of LVNV
 Funding (Docket No. 34) is DENIED.

       DATED this 2nd day of November, 2018.

                                                   BY THE COURT:


                                                   Thomas B. McNamara,
                                                   United States Bankruptcy Judge




                                              13
